Exhibit 10.42

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT is made and entered into this 12th day of
October, 2004 (“Agreement”), by and between Innkeepers USA Trust, a Maryland
real estate investment trust (the “Company”), and Jack P. DeBoer (“Indemnitee”).

 

WHEREAS, at the request of the Company, Indemnitee currently serves as a trustee
of the Company and may, therefore, be subjected to claims, suits or proceedings
arising as a result of his service; and

 

WHEREAS, as an inducement to Indemnitee to continue to serve as such trustee,
the Company has agreed to indemnify and to advance expenses and costs incurred
by Indemnitee in connection with any such claims, suits or proceedings, to the
maximum extent permitted by law; and

 

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1. Definitions. For purposes of this Agreement:

 

(a) “Change in Control” means a change in control of the Company occurring after
the Effective Date of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any similar
item on any similar schedule or form) promulgated under the Securities Exchange
Act of 1934, as amended (the “Act”), whether or not the Company is then subject
to such reporting requirement; provided, however, that, without limitation, such
a Change in Control shall be deemed to have occurred if after the Effective Date
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 15% or more of
the combined voting power in the election of trustees of the Company’s then
outstanding securities without the prior approval of at least two-thirds of the
members of the Board of Trustees in office immediately prior to such person
attaining such percentage interest; (ii) there occurs a proxy contest, or the
Company is a party to a merger, consolidation, sale of assets, plan of
liquidation or other reorganization not approved by at least two-thirds of the
members of the Board of Trustees then in office, as a consequence of which
members of the Board of Trustees in office immediately prior to such transaction
or event constitute less than a majority of the Board of Trustees thereafter; or
(iii) during any period of two consecutive years, other than as a result of an
event described in clause (a)(ii) of this Section 1, individuals who at the
beginning of such period constituted the Board of Trustees (including for this
purpose any new trustee whose election or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
trustees then still in office who were trustees at the beginning of such period)
cease for any reason to constitute at least a majority of the Board of Trustees.



--------------------------------------------------------------------------------

(b) “Corporate Status” means the status of a person who is or was a director,
trustee, officer, employee or agent of the Company or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise for
which such person is or was serving at the request of the Company.

 

(c) “Disinterested Trustee” means a trustee of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

(d) “Effective Date” means the date set forth in the first paragraph of this
Agreement.

 

(e) “Expenses” shall include all reasonable and out-of-pocket attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, or being or preparing to be a witness in
a Proceeding.

 

(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law as applicable to Maryland real estate
investment trusts and neither is, nor in the past five years has been, retained
to represent: (i) the Company or Indemnitee in any matter material to either
such party, or (ii) any other party to or witness in the Proceeding giving rise
to a claim for indemnification hereunder. Notwithstanding the foregoing, the
term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. If a Change of
Control has not occurred, Independent Counsel shall be selected by the Board of
Trustees, with the approval of Indemnitee, which approval will not be
unreasonably withheld. If a Change of Control has occurred, Independent Counsel
shall be selected by Indemnitee, with the approval of the Board of Trustees,
which approval will not be unreasonably withheld.

 

(g) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative (including on appeal), except one pending or
completed on or before the Effective Date, unless otherwise specifically agreed
in writing by the Company and Indemnitee.

 

Section 2. Services by Indemnitee. Indemnitee will serve as a trustee of the
Company. However, this Agreement shall not impose any obligation on Indemnitee
or the Company to continue Indemnitee’s service to the Company beyond any period
otherwise required by law or by other agreements or commitments of the parties,
if any.

 

Section 3. Indemnification - General. The Company shall indemnify, and advance
Expenses to, Indemnitee (a) as provided in this Agreement and (b) otherwise to
the maximum extent permitted by Maryland law in effect on the date hereof and as
amended from time to time; provided, however, that no change in Maryland law
shall have the effect of reducing the benefits available to Indemnitee hereunder
based on Maryland law as in effect on the date hereof. The rights of Indemnitee
provided in this Section 3 shall include, without limitation, the rights set

 

-2-



--------------------------------------------------------------------------------

forth in the other sections of this Agreement, including any additional
indemnification permitted by Section 2-418(g) of the Maryland General
Corporation Law (“MGCL”), as applicable to a Maryland real estate investment
trust by virtue of Section 8-301(15) of the Maryland REIT Law.

 

Section 4. Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 4 if, by reason of his Corporate Status, he is, or is threatened to be,
made a party to or a witness in any threatened, pending, or completed
Proceeding, other than a Proceeding by or in the right of the Company. Pursuant
to this Section 4, Indemnitee shall be indemnified against all judgments,
penalties, fines and amounts paid in settlement and all Expenses actually and
reasonably incurred by him or on his behalf in connection with a Proceeding by
reason of his Corporate Status unless it is established that (i) the act or
omission of Indemnitee was material to the matter giving rise to the Proceeding
and (a) was committed in bad faith or (b) was the result of active and
deliberate dishonesty, (ii) Indemnitee actually received an improper personal
benefit in money, property or services, or (iii) in the case of any criminal
Proceeding, Indemnitee had reasonable cause to believe that his conduct was
unlawful.

 

Section 5. Proceedings by or in the Right of the Company. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 5 if, by
reason of his Corporate Status, he is, or is threatened to be, made a party to
or a witness in any threatened, pending or completed Proceeding brought by or in
the right of the Company to procure a judgment in its favor. Pursuant to this
Section 5, Indemnitee shall be indemnified against all amounts paid in
settlement and all Expenses actually and reasonably incurred by him or on his
behalf in connection with such Proceeding unless it is established that (i) the
act or omission of Indemnitee was material to the matter giving rise to such a
Proceeding and (a) was committed in bad faith or (b) was the result of active
and deliberate dishonesty or (ii) Indemnitee actually received an improper
personal benefit in money, property or services.

 

Section 6. Court-Ordered Indemnification. Notwithstanding any other provision of
this Agreement, a court of appropriate jurisdiction, upon application of
Indemnitee and such notice as the court shall require, may order indemnification
in the following circumstances:

 

(a) if it determines Indemnitee is entitled to reimbursement under Section
2-418(d)(1) of the MGCL, the court shall order indemnification, in which case
Indemnitee shall be entitled to recover the expenses of securing such
reimbursement; or

 

(b) if it determines that Indemnitee is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances, whether or not
Indemnitee (i) has met the standards of conduct set forth in Section 2-418(b) of
the MGCL or (ii) has been adjudged liable for receipt of an improper personal
benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper. However, indemnification with
respect to any Proceeding by or in the right of the Company or in which
liability shall have been adjudged in the circumstances described in Section
2-418(c) of the MGCL shall be limited to Expenses actually and reasonably
incurred by him or on his behalf in connection with a Proceeding.

 

-3-



--------------------------------------------------------------------------------

Section 7. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, and without
limiting any such provision, to the extent that Indemnitee is, by reason of his
Corporate Status, made a party to and is successful, on the merits or otherwise,
in the defense of any Proceeding, he shall be indemnified for all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee under this Section 7 for all Expenses actually and reasonably
incurred by him or on his behalf in connection with each successfully resolved
claim, issue or matter, allocated on a reasonable and proportionate basis. For
purposes of this Section and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.

 

Section 8. Advance of Expenses. The Company shall advance all reasonable
Expenses actually and reasonably incurred by or on behalf of Indemnitee in
connection with any Proceeding (other than a Proceeding brought to enforce
indemnification under this Agreement, applicable law, the Declaration of Trust
or Bylaws of the Company, any agreement or a resolution of the shareholders
entitled to vote generally in the election of trustees or of the Board of
Trustees) to which Indemnitee is, or is threatened to be, made a party or a
witness, within ten days after the receipt by the Company of a statement or
statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding. Such
statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by a written
affirmation by Indemnitee of Indemnitee’s good faith belief that the standard of
conduct necessary for indemnification by the Company as authorized by law and by
this Agreement has been met and a written undertaking by or on behalf of
Indemnitee, in substantially the form attached hereto as Exhibit A or in such
form as may be required under applicable law as in effect at the time of the
execution thereof, to reimburse the portion of any Expenses advanced to
Indemnitee relating to claims, issues or matters in the Proceeding as to which
it shall ultimately be established that the standard of conduct has not been met
and which have not been successfully resolved as described in Section 7. To the
extent that Expenses advanced to Indemnitee do not relate to a specific claim,
issue or matter in the Proceeding, such Expenses shall be allocated on a
reasonable and proportionate basis. The undertaking required by this Section 8
shall be an unlimited general obligation by or on behalf of Indemnitee and shall
be accepted without reference to Indemnitee’s financial ability to repay such
advanced Expenses and without any requirement to post security therefor. The
Company shall advance all reasonable Expenses actually and reasonably incurred
by or on behalf of Indemnitee’s spouse in connection with any Proceeding (other
than a Proceeding brought to enforce indemnification under this Agreement,
applicable law, the Declaration of Trust or Bylaws of the Company, any agreement
or a resolution of the shareholders entitled to vote generally in the election
of trustees or of the Board of Trustees) to which Indemnitee’s spouse, as a
result of Indemnitee’s Corporate Status, is, or is threatened to be, made a
party or a witness, within ten days after the receipt by the Company of a
statement or statements from Indemnitee and/or Indemnitee’s spouse requesting
such advance or advances from time to time, whether prior to or after final
disposition of such Proceeding, and after receipt from Indemnitee of the
undertaking and affirmation above.

 

-4-



--------------------------------------------------------------------------------

Section 9. Procedure for Determination of Entitlement to Indemnification.

 

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board of Trustees in writing that
Indemnitee has requested indemnification.

 

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 9(a) hereof, a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall promptly be made in the
specific case: (i) if a Change in Control shall have occurred, by Independent
Counsel in a written opinion to the Board of Trustees, a copy of which shall be
delivered to Indemnitee; or (ii) if a Change of Control shall not have occurred,
(A) by the Board of Trustees (or a duly authorized committee thereof) by a
majority vote of a quorum consisting of Disinterested Trustees (as herein
defined), or (B) if a quorum of the Board of Trustees consisting of
Disinterested Trustees is not obtainable or, even if obtainable, such quorum of
Disinterested Trustees so directs, by Independent Counsel in a written opinion
to the Board of Trustees, a copy of which shall be delivered to Indemnitee, or
(C) if so directed by a majority of the members of the Board of Trustees, by the
shareholders of the Company. If it is so determined that Indemnitee is entitled
to indemnification, payment to Indemnitee shall be made within ten days after
such determination. Indemnitee shall cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination in the
discretion of the Board of Trustees or Independent Counsel if retained pursuant
to clause (ii)(B) of this Section 9. Any Expenses actually and reasonably
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
shall indemnify and hold Indemnitee harmless therefrom.

 

Section 10. Presumptions and Effect of Certain Proceedings.

 

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 9(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making of any determination
contrary to that presumption.

 

(b) The termination of any Proceeding by judgment, order, settlement,
conviction, a plea of nolo contendere or its equivalent, or an entry of an order
of probation prior to judgment, does not create a presumption that Indemnitee
did not meet the requisite standard of conduct described herein for
indemnification.

 

-5-



--------------------------------------------------------------------------------

Section 11. Remedies of Indemnitee.

 

(a) If (i) a determination is made pursuant to Section 9 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement, (ii) advance
of Expenses is not timely made pursuant to Section 8 of this Agreement, (iii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 9(b) of this Agreement within 90 days after receipt by the Company of
the request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 7 of this Agreement within ten days after receipt by the
Company of a written request therefor, or (v) payment of indemnification is not
made within ten days after a determination has been made that Indemnitee is
entitled to indemnification, Indemnitee shall be entitled to an adjudication in
an appropriate court located in the State of Maryland, or in any other court of
competent jurisdiction, of his entitlement to such indemnification or advance of
Expenses. Alternatively, Indemnitee, at his option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 11(a); provided, however, that
the foregoing 180-day limit shall not apply to a proceeding brought by
Indemnitee to enforce his rights under Section 7 of this Agreement.

 

(b) In any judicial proceeding or arbitration commenced pursuant to this Section
11, the Company shall have the burden of proving that Indemnitee is not entitled
to indemnification or advance of Expenses, as the case may be.

 

(c) If a determination shall have been made pursuant to Section 9(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 11, absent a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification.

 

(d) In the event that Indemnitee, pursuant to this Section 11, seeks a judicial
adjudication of or an award in arbitration to enforce his rights under, or to
recover damages for breach of, this Agreement, Indemnitee shall be entitled to
recover from the Company, and shall be indemnified by the Company for, any and
all Expenses actually and reasonably incurred by him in such judicial
adjudication or arbitration. If it shall be determined in such judicial
adjudication or arbitration that Indemnitee is entitled to receive part but not
all of the indemnification or advance of Expenses sought, the Expenses incurred
by Indemnitee in connection with such judicial adjudication or arbitration shall
be appropriately prorated. If it shall be determined in such judicial
adjudication or arbitration that Indemnitee is not entitled to indemnification
or advance of Expenses sought, Indemnitee shall not be entitled to recover from
the Company, and shall not be indemnified by the Company for, any and all
Expenses incurred by him in such judicial adjudication or arbitration.

 

-6-



--------------------------------------------------------------------------------

Section 12. Defense of the Underlying Proceeding.

 

(a) Indemnitee shall notify the Company promptly upon being served with or
receiving any summons, citation, subpoena, complaint, indictment, information,
notice, request or other document relating to any Proceeding which may result in
the right to indemnification or the advance of Expenses hereunder; provided,
however, that the failure to give any such notice shall not disqualify
Indemnitee from the right, or otherwise affect in any manner any right of
Indemnitee, to indemnification or the advance of Expenses under this Agreement
unless the Company’s ability to defend in such Proceeding or to obtain proceeds
under any insurance policy is materially and adversely prejudiced thereby, and
then only to the extent the Company is thereby actually so prejudiced.

 

(b) Subject to the provisions of the last sentence of this Section 12(b) and of
Section 12(c) below, the Company shall have the right to defend Indemnitee in
any Proceeding which may give rise to indemnification hereunder; provided,
however, that the Company shall notify Indemnitee of any such decision to defend
within 15 calendar days following receipt of notice of any such Proceeding under
Section 12(a) above. The Company shall not, without the prior written consent of
Indemnitee, which shall not be unreasonably withheld or delayed, consent to the
entry of any judgment against Indemnitee or enter into any settlement or
compromise which (i) includes an admission of fault of Indemnitee or (ii) does
not include, as an unconditional term thereof, the full release of Indemnitee
from all liability in respect of such Proceeding, which release shall be in form
and substance reasonably satisfactory to Indemnitee. This Section 12(b) shall
not apply to a Proceeding brought by Indemnitee under Section 11 above or
Section 18 below.

 

(c) Notwithstanding the provisions of Section 12(b) above, if in a Proceeding to
which Indemnitee is a party by reason of Indemnitee’s Corporate Status, (i)
Indemnitee reasonably concludes, based upon an opinion of counsel approved by
the Company, which approval shall not be unreasonably withheld, that he may have
separate defenses or counterclaims to assert with respect to any issue which may
not be consistent with other defendants in such Proceeding, (ii) Indemnitee
reasonably concludes, based upon an opinion of counsel approved by the Company,
which approval shall not be unreasonably withheld, that an actual or apparent
conflict of interest or potential conflict of interest exists between Indemnitee
and the Company, or (iii) if the Company fails to assume the defense of such
Proceeding in a timely manner, Indemnitee shall be entitled to be represented by
separate legal counsel of Indemnitee’s choice, subject to the prior approval of
the Company, which shall not be unreasonably withheld, at the expense of the
Company. In addition, if the Company fails to comply with any of its obligations
under this Agreement or in the event that the Company or any other person takes
any action to declare this Agreement void or unenforceable, or institutes any
Proceeding to deny or to recover from Indemnitee the benefits intended to be
provided to Indemnitee hereunder, Indemnitee shall have the right to retain
counsel of Indemnitee’s choice, subject to the prior approval of the Company,
which shall not be unreasonably withheld, at the expense of the Company (subject
to Section 11(d)), to represent Indemnitee in connection with any such matter.

 

-7-



--------------------------------------------------------------------------------

Section 13. Non-Exclusivity; Survival of Rights; Subrogation; Insurance.

 

(a) The rights of indemnification and advance of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the Declaration of Trust or
Bylaws of the Company, any agreement or a resolution of the shareholders
entitled to vote generally in the election of trustees or of the Board of
Trustees, or otherwise. No amendment, alteration or repeal of this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
his Corporate Status prior to such amendment, alteration or repeal.

 

(b) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

(c) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable or payable or reimbursable as Expenses hereunder
if and to the extent that Indemnitee has otherwise actually received such
payment under any insurance policy, contract, agreement or otherwise.

 

Section 14. Insurance. The Company will use its reasonable best efforts to
acquire trustees and officers liability insurance, on terms and conditions
deemed appropriate by the Board of Trustees of the Company, with the advice of
counsel, covering Indemnitee or any claim made against Indemnitee for service as
a trustee or officer of the Company and covering the Company for any
indemnification or advance of Expenses made by the Company to Indemnitee for any
claims made against Indemnitee for service as a trustee or officer of the
Company. In determining whether to acquire insurance or the terms and conditions
of any insurance acquired, the Board of Trustees of the Company may consider all
facts that it deems relevant to its decision, including cost. Without in any way
limiting any other obligation under this Agreement, the Company shall indemnify
Indemnitee for any payment by Indemnitee arising out of the amount of any
deductible or retention and the amount of any excess of the aggregate of all
judgments, penalties, fines, settlements and reasonable Expenses actually and
reasonably incurred by Indemnitee in connection with a Proceeding over the
coverage of any insurance referred to in the previous sentence.

 

Section 15. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is or may be, by
reason of his Corporate Status, a witness in any Proceeding, whether instituted
by the Company or any other party, and to which Indemnitee is not a party but in
which the Indemnitee receives a subpoena to testify, he shall be advanced all
reasonable Expenses and indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.

 

-8-



--------------------------------------------------------------------------------

Section 16. Duration of Agreement; Binding Effect.

 

(a) This Agreement shall continue until and terminate ten years after the date
that Indemnitee’s Corporate Status shall have ceased; provided, that the rights
of Indemnitee hereunder shall continue until the final termination of any
Proceeding then pending in respect of which Indemnitee is granted rights of
indemnification or advance of Expenses hereunder and of any proceeding commenced
by Indemnitee pursuant to Section 11 of this Agreement relating thereto.

 

(b) The indemnification and advance of Expenses provided by, or granted pursuant
to, this Agreement shall be binding upon and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, trustee, officer, employee or
agent of the Company or of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which such person is or was
serving at the written request of the Company, and shall inure to the benefit of
Indemnitee and his spouse, assigns, heirs, devisees, executors and
administrators and other legal representatives.

 

(c) The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

 

Section 17. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby; and (b) to the fullest extent possible,
the provisions of this Agreement (including, without limitation, each portion of
any section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 18. Exception to Right of Indemnification or Advance of Expenses.
Notwithstanding any other provision of this Agreement, Indemnitee shall not be
entitled to indemnification or advance of Expenses under this Agreement with
respect to any Proceeding brought by Indemnitee, unless (a) the Proceeding is
brought to enforce indemnification under this Agreement, and then only to the
extent in accordance with and as authorized by Sections 8 and 11 of this
Agreement, or (b) the Company’s Bylaws, as amended, the Declaration of Trust, a
resolution of the shareholders entitled to vote generally in the election of
trustees or of the Board of Trustees or an agreement approved by the Board of
Trustees to which the Company is a party expressly provide otherwise.

 

Section 19. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which

 

-9-



--------------------------------------------------------------------------------

together shall constitute one and the same Agreement. One such counterpart
signed by the party against whom enforceability is sought shall be sufficient to
evidence the existence of this Agreement.

 

Section 20. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

Section 21. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

Section 22. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

(a) If to Indemnitee, to: The address set forth on the signature page hereto.

 

(b) If to the Company to:

 

Innkeepers USA Trust

306 Royal Poinciana Way

Palm Beach, FL 33480

Attn: General Counsel

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

Section 23. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Maryland, without regard to its conflicts of laws rules.

 

Section 24. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.

 

[SIGNATURE PAGE FOLLOWS]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

ATTEST:

  INNKEEPERS USA TRUST

/s/ Pauline O’Neill

--------------------------------------------------------------------------------

  By:  

/s/ Jeffrey H. Fisher

--------------------------------------------------------------------------------

    Name:   Jeffrey H. Fisher     Title:   Chairman, CEO and President

WITNESS:

  INDEMNITEE

/s/ Pauline O’Neill

--------------------------------------------------------------------------------

 

/s/ Jack P. DeBoer

--------------------------------------------------------------------------------

    Name:   Jack P. DeBoer     Address:   c/o Consolidated Holdings         8621
East 21st St North, Ste 250         Wichita, KS 67206

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED

 

The Board of Trustees of Innkeepers USA Trust

 

Re: Undertaking to Repay Expenses Advanced

 

Ladies and Gentlemen:

 

This undertaking is being provided pursuant to that certain Indemnification
Agreement dated the      day of                     , 200    , by and between
Innkeepers USA Trust (the “Company”) and the undersigned Indemnitee (the
“Indemnification Agreement”), pursuant to which I am entitled to advance of
expenses in connection with [Description of Proceeding] (the “Proceeding”).

 

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

 

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. I hereby affirm that at all
times, insofar as I was involved as [a trustee] [an officer] of the Company, in
any of the facts or events giving rise to the Proceeding, I (1) acted in good
faith and honestly, (2) did not receive any improper personal benefit in money,
property or services and (3) in the case of any criminal proceeding, had no
reasonable cause to believe that any act or omission by me was unlawful.

 

In consideration of the advance of Expenses by the Company for reasonable
attorneys’ fees and related expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established that (1) an act or omission by me was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty or (2) I actually
received an improper personal benefit in money, property or services or (3) in
the case of any criminal proceeding, I had reasonable cause to believe that the
act or omission was unlawful, then I shall promptly reimburse the portion of the
Advanced Expenses relating to the claims, issues or matters in the Proceeding as
to which the foregoing findings have been established and which have not been
successfully resolved as described in Section 7 of the Indemnification
Agreement. To the extent that Advanced Expenses do not relate to a specific
claim, issue or matter in the Proceeding, I agree that such Expenses shall be
allocated on a reasonable and proportionate basis.

 

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
     day of                     , 200    .

 

WITNESS:

       

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

(SEAL)

 

 

 